Exhibit 10.06

 

 

 

EQT Corporation

 

(formerly known as Equitable Resources, Inc. )

 

 

 

2006 PAYROLL DEDUCTION

 

AND

 

CONTRIBUTION PROGRAM

 

(as amended and restated November 20, 2013)

 

--------------------------------------------------------------------------------


 

EQT CORPORATION
2006 PAYROLL DEDUCTION AND CONTRIBUTION PROGRAM
(As amended and restated November 20, 2013)

 

TABLE OF CONTENTS

 

ARTICLE I

1

 

 

 

 

 

1.1

Statement of Purpose

1

 

 

 

 

ARTICLE II - DEFINITIONS

1

 

 

 

 

 

2.1

Base Salary

1

 

2.1

Bonus

1

 

2.3

Code

1

 

2.4

Committee (BAC) and Committee (BIC)

1

 

2.5

Company

2

 

2.6

Company Benefit

2

 

2.7

Compensation

2

 

2.8

Contribution Amount

2

 

2.9

Eligible Employee

2

 

2.10

Employer

2

 

2.11

Management Development and Compensation Committee

2

 

2.12

Participant

2

 

2.13

Personal Retirement Annuity

2

 

2.14

Program Year

3

 

2.15

Program

3

 

2.16

Qualifying CIC Agreement

3

 

2.17

Selected Affiliate

3

 

 

 

 

ARTICLE III - ELIGIBILITY AND PARTICIPATION

3

 

 

 

 

 

3.1

Eligibility

3

 

3.2

Participation; Removal from Participation

4

 

3.3

Ineligible Participant

4

 

 

 

 

ARTICLE IV - CONTRIBUTIONS AND COMPANY BENEFITS

5

 

 

 

 

 

4.1

Contribution Amounts

5

 

4.2

Company Benefit

5

 

4.3

Company Benefit Amounts

5

 

 

 

 

ARTICLE V - PERSONAL RETIREMENT ANNUITIES

6

 

 

 

 

 

5.1

General

6

 

5.2

Terms of Personal Retirement Annuity

6

 

 

 

 

ARTICLE VI - ADMINISTRATION

6

 

 

 

 

 

6.1

Committees

6

 

6.2

Agents

7

 

6.3

Binding Effect of Decisions

7

 

6.4

Indemnification of Committees

7

 

- i -

--------------------------------------------------------------------------------


 

ARTICLE VII - AMENDMENT AND TERMINATION OF PROGRAM

7

 

 

 

 

 

7.1

Amendment

7

 

7.2

Termination

8

 

 

 

 

ARTICLE VIII - MISCELLANEOUS

8

 

 

 

 

 

8.1

Funding

8

 

8.2

Nonassignability

8

 

8.3

No Acceleration of Benefits; No Deferred Compensation; Taxation; Tax Withholding

8

 

8.4

Captions

9

 

8.5

Governing Law

9

 

8.6

Successors

9

 

8.7

No Right to Continued Service

9

 

8.8

Benefit Claims

9

 

 

 

 

 

 

 

 

EXHIBIT A – Section 3.1 – Description of Eligible Employees

11

 

 

 

 

EXHIBIT B – Personal Retirement Annuity

12

 

- ii -

--------------------------------------------------------------------------------


 

ARTICLE I

 

1.1                            Statement of Purpose

 

This is the EQT Corporation 2006 Payroll Deduction and Contribution Program (as
amended from time to time, the “Program”).  The purpose of the Program is to
provide a select group of management and highly compensated employees of the
Employer with the ability to deposit in a Personal Retirement Annuity, as per
Article V, an amount of Company Benefit on an after-tax basis (and, for periods
prior to January 1, 2011, portions of their compensation payable for services
rendered to the Employer).  It is intended that the Program will assist in
attracting and retaining qualified individuals to serve as officers and managers
of the Employer.  From and after February 1, 2013, participation in this Program
is limited to individuals who have executed and delivered to the Company a
Qualifying CIC Agreement, and such continuing participation in this Program,
together with the increase in the Company Benefit described in paragraph 4.2(c)
below and the additional Company Benefit described in paragraph 4.2(d) below,
serve as consideration for such execution and delivery of a Qualifying CIC
Agreement.

 

ARTICLE II

 

DEFINITIONS

 

When used in this Program and initially capitalized, the following words and
phrases shall have the meanings indicated:

 

2.1                            Base Salary.

 

“Base Salary” means a Participant’s base earnings paid by the Employer to a
Participant without regard to any increases or decreases in base earnings as a
result of an election between benefits or cash provided under a plan of an
Employer maintained pursuant to Section 125 or 401(k) of the Code.

 

2.2                            Bonus.

 

“Bonus” means the total amount awarded and paid, prior to any reduction for
applicable tax withholdings, under the EQT Corporation 2011 Executive Short-Term
Incentive Plan (as implemented each year) or the EQT Corporation Short-Term
Incentive Plan (as implemented each year).

 

2.3                            Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.4                            Committee (BAC) and Committee (BIC).

 

“Committee (BAC)” and “Committee (BIC)” have the meanings set forth in Section
6.1.  Together the Committee (BAC) and the Committee (BIC) shall be referred to
as the “Committees.”

 

- 1 -

--------------------------------------------------------------------------------


 

2.5                            Company.

 

“Company” means EQT Corporation and any successor thereto.

 

2.6                            Company Benefit.

 

“Company Benefit” means the benefit contributed to the Personal Retirement
Annuity on behalf of the Participant pursuant to Sections 4.2 and 4.3.

 

2.7                            Compensation.

 

“Compensation” means the Base Salary payable with respect to an Eligible
Employee for each Program Year in excess of the Base Salary taken into account
for purposes of determining a Participant’s deferrals under the EQT 401(k) Plan
(as defined in Section 4.2).

 

2.8                            Contribution Amount.

 

“Contribution Amount” means, for periods prior to January 1, 2011, the amount
contributed to the Personal Retirement Annuity by a Participant under Section
4.1.

 

2.9                            Eligible Employee.

 

“Eligible Employee” means a highly compensated or management employee of the
Employer who is designated by the Company, by name or group or description, in
accordance with Section 3.1, as eligible to participate in the Program; provided
that to the extent such employee is an executive officer such participation must
be approved by the Management Development and Compensation Committee.

 

2.10                    Employer.

 

“Employer” means, with respect to a Participant, the Company or the Selected
Affiliate which pays such Participant’s Compensation.

 

2.11                    Management Development and Compensation Committee.

 

“Management Development and Compensation Committee” means the Management
Development and Compensation Committee of the Company’s Board of Directors.

 

2.12                    Participant.

 

“Participant” means any Eligible Employee listed on Exhibit A and designated
under Section 3.2.

 

2.13                    Personal Retirement Annuity.

 

“Personal Retirement Annuity” means the annuity described in Section 5.1.

 

- 2 -

--------------------------------------------------------------------------------


 

2.14                    Program Year.

 

“Program Year” means each twelve-month period commencing January 1 and ending
December 31, except that the first Program Year shall commence on August 14,
2006 and end on December 31, 2006.

 

2.15                    Program.

 

“Program” means this EQT Corporation 2006 Payroll Deduction and Contribution
Program, as amended from time to time.

 

2.16                    Qualifying CIC Agreement.

 

“Qualifying CIC Agreement” means an amended and restated change of control
agreement described in Section 3.1.

 

2.17                    Selected Affiliate.

 

“Selected Affiliate” means (1) any company in an unbroken chain of companies
beginning with the Company if each of the companies other than the last company
in the chain owns or controls, directly or indirectly, stock possessing not less
than 50 percent of the total combined voting power of all classes of stock in
one of the other companies, or (2) any partnership or joint venture in which one
or more of such companies is a partner or venturer, each of which shall be
selected by the Company.

 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

3.1                            Eligibility.

 

Eligibility to participate in the Program is limited to Eligible Employees. 
From time to time, and subject to Section 3.3, the Company shall prepare, and
attach to the Program as Exhibit A, a complete list of the Eligible Employees,
by individual name or by reference to an identifiable group of persons or by
descriptions of individuals which would qualify as individuals who are eligible
to participate, and all of whom shall be a select group of management or highly
compensated employees.  Notwithstanding the foregoing, from and after February
1, 2013, no individual shall qualify as an Eligible Employee unless and until he
or she shall have executed and delivered to the Company on or before February
15, 2013 an amended and restated change of control agreement, in the form
approved by the Management Development and Compensation Committee (a “Qualifying
CIC Agreement”), that, to the extent applicable eliminates any “single trigger”
payment provision and any tax gross up-provision (except as such provision may
relate to medical, long-term disability, dental or life insurance benefits). 
For the avoidance of doubt, any individual previously participating in the
Program shall automatically and without further action by the Company or the
Management Development and Compensation Committee cease to be an Eligible
Employee if such individual has not executed and delivered to the Company a
Qualifying CIC Agreement

 

- 3 -

--------------------------------------------------------------------------------


 

on or before February 15, 2013; provided that any individual who fails to
deliver a Qualifying CIC Agreement by such date may, in the discretion of the
Management Development and Compensation Committee, again become an Eligible
Employee upon the execution and delivery to the Company of a Qualifying CIC
Agreement.

 

3.2                            Participation; Removal from Participation.

 

Participation in the Program shall be limited to Eligible Employees.  An
Eligible Employee shall commence participation in the Program upon designation
as an Eligible Employee by the Vice President & Chief Human Resources Officer of
the Company, provided that, to the extent such Eligible Employee is an executive
officer, such designation also must be approved by the Management Development
and Compensation Committee.  Following designation, an Eligible Employee shall
continue participation in the Program from year to year without further action
by the Company, subject to this Section and Section 3.3.

 

Notwithstanding the foregoing, an Eligible Employee may be removed from
participation at any time: (a) in the case of an executive officer, by the
Management Development and Compensation Committee and (b) in all other cases, by
the Vice President & Chief Human Resources Officer of the Company.  In the event
of such removal:

 

(i)                                  there shall be no reduction of any Program
benefits attributable to participation for years prior to the year of removal;

 

(ii)                              for the year of removal, there shall be no
reduction of any Program benefits (including Employer contributions under
Article IV) that have been made already to the Personal Retirement Annuity prior
to such removal; and

 

(iii)                          for the year of removal, the removed Eligible
Employee shall not have any right to a pro-rated or proportionate share of
Program benefits for such year (including Employer contributions under Article
IV) that have not been made to the Personal Retirement Annuity prior to such
removal.

 

Eligible Employees who are removed under this Section 3.2 shall be notified in
writing by the Company, not later than 90 days after their removal.

 

3.3                            Ineligible Participant.

 

Notwithstanding any other provisions of this Program to the contrary, if the
Committee (BAC) determines that any Participant may not qualify as a member of a
select group of “management or highly compensated employee” within the meaning
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
regulations thereunder, the Committee (BAC) may determine, in its sole
discretion, that such Participant shall cease to be eligible to participate in
this Program.  Upon such determination by the Committee (BAC), the Committee
(BAC) shall give written notice to the individual who has ceased to be eligible
to participate in this Program (and, in the

 

- 4 -

--------------------------------------------------------------------------------


 

case of an executive officer, a copy of such notice shall also be given to the
Management Development and Compensation Committee).  In any such notice, the
Committee (BAC) shall explain that all benefits under the Program have been
forfeited (or otherwise handled in a manner that the Committee (BAC) determines
is consistent with applicable law) due to loss of eligibility under applicable
law.

 

ARTICLE IV

 

CONTRIBUTIONS AND COMPANY BENEFITS

 

4.1                            Contribution Amounts.

 

Effective January 1, 2011, no Participant may elect to have a payroll deduction
taken from his or her Compensation.  Prior to January 1, 2011, all payroll
deductions by Participants were administered on an after-tax basis and,
consistent with Section 4.3, contributed on such basis to each Participant’s
Personal Retirement Annuity.

 

4.2                            Company Benefit.

 

The Employer shall provide a Company Benefit under this Program with respect to
each Participant who is eligible to be allocated matching contributions and/or
performance contributions (also known as “retirement contributions”) under the
EQT Corporation Employee Savings Plan (as amended from time to time, the “EQT
401(k) Plan”).  Prior to reduction for taxes as set forth in Section 4.3, the
Company Benefit under this Program on behalf of a Participant for a Program Year
shall be equal to the sum of (a) the matching contributions which would be
credited to the Participant under the EQT 401(k) Plan based upon the
Participant’s hypothetical pre-tax personal contribution amount that would be
made under the EQT 401(k) Plan, absent the limitations of Sections 402(g),
401(a)(17), and 415 of the Code, (b) the performance contributions which would
be credited to the Participant under the EQT 401(k) Plan, absent the limitations
of Sections 401(a)(17) and 415 of the Code, (c) an amount equal to 9% (which
increases to 11% effective with the Bonus payment in respect of the 2013 plan
year) of the Participant’s Bonus payment, prior to reduction for any applicable
tax withholding, and (d) an amount equal to 2% of the Participant’s Bonus
payment in respect of the 2012 plan year, prior to reduction for any applicable
tax withholding, only if the Participant executes and delivers to the Company on
or before February 15, 2013 a Qualifying CIC Agreement.  The express provisions
herein on the time and form of payment applicable to Company Benefits shall
control over the terms and conditions provided in the EQT 401(k) Plan.  For the
avoidance of doubt, Eligible Employees are not required to make personal
contributions to their EQT 401(k) Plan account or otherwise in order to receive
the Company Benefit described in items (b), (c) or (d) above and, for periods on
and after January 1, 2011, personal contributions to the EQT 401(k) Plan are
required to receive the Company Benefit described in item (a) above.

 

4.3                            Company Benefit Amounts.

 

The Company Benefit under the Program for each Participant shall be contributed
by the Employer to the Participant’s Personal Retirement Annuity on an after-tax
basis.

 

- 5 -

--------------------------------------------------------------------------------


 

The gross amount (pre-tax) of the Company Benefit is determined under Section
4.2.  Prior to contribution to the Participant’s Personal Retirement Annuity,
the Company shall withhold, and reduce the Company Benefit by, the applicable
income and other taxes that the Company determines to be appropriate.  All
references herein to “contribution of the Company Benefit” (or similar
terminology) shall mean such amount remaining after applicable tax withholding. 
In no event shall any Company Benefit be contributed to the Participant’s
Personal Retirement Annuity later than 2½ months following the Program Year to
which the Company Benefit relates.  An Eligible Employee must be a full-time,
regular employee of the Employer on the date that the Employer makes the
contribution to the Participant’s Personal Retirement Annuity.  If a Participant
ceases to be employed by the Employer as a full-time, regular employee prior to
the date that the Employer makes the contribution to the Participant’s Personal
Retirement Annuity, or has terminated his or her participation in the Program
prior to such date, the Company Benefit for such annual period shall be
forfeited without any further action required by the Employer.

 

ARTICLE V

 

PERSONAL RETIREMENT ANNUITIES

 

5.1                            General.

 

The Personal Retirement Annuity to which Company Benefits will be contributed is
listed on Exhibit B hereto and may be changed, on a prospective basis, from time
to time.  Any such changes shall be authorized and approved by the Committee
(BIC) or the Management Development and Compensation Committee.

 

5.2                            Terms of Personal Retirement Annuity.

 

The terms of the Personal Retirement Annuity, which is owned by the Participant,
shall be as provided solely by the third-party sponsor of such annuity,
including the investment returns and elections, payment and withdrawal
provisions and statements of account.  The election of investments within a
Personal Retirement Annuity shall be the sole responsibility of each
Participant.  The Company, the other Employers, their employees and members of
the Committees are not authorized to make any recommendation to any Participant
with respect to such election.  Each Participant assumes all risk connected with
any adjustment to the value of his or her Personal Retirement Annuity.  None of
the Committees, the Management Development and Compensation Committee, the
Company and the other Employers in any way guarantees against loss or
depreciation.

 

ARTICLE VI

 

ADMINISTRATION

 

6.1                            Committees.

 

The administrative committee for the Program (the “Committee (BAC)”) shall be
the Benefits Administration Committee of the Company.  The Committee (BAC) shall

 

- 6 -

--------------------------------------------------------------------------------


 

have (i) complete discretion to supervise the administration and operation of
the Program, (ii) complete discretion to adopt rules and procedures governing
the Program from time to time, and (iii) sole authority to give interpretive
rulings with respect to the Program.

 

The investment committee for the Program (the “Committee (BIC)”) shall be the
Benefits Investment Committee of the Company.  The Committee (BIC) shall have
(i) complete discretion to determine and select the personal retirement annuity
program under Section 5.1; (ii) complete discretion to monitor, remove and
replace all or part of any personal retirement annuity program; and
(iii) complete discretion to adopt rules, guidelines or other procedures for the
management and investment of Program assets.

 

6.2                            Agents.

 

The Committees may appoint an individual, who may be an employee of the Company,
to be the Committees’ agent with respect to the day-to-day administration of the
Program.  In addition, the Committees may, from time to time, employ other
agents and delegate to them such administrative duties as they see fit, and may
from time to time consult with counsel who may be counsel to the Company.

 

6.3                            Binding Effect of Decisions.

 

Any decision or action of the Committees with respect to any question arising
out of or in connection with the administration, investment, interpretation and
application of the Program shall be final and binding upon all persons having
any interest in the Program.

 

6.4                            Indemnification of Committees.

 

The Company shall indemnify and hold harmless the members of the Committees and
their duly appointed agents under Section 6.2 against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to the Program, except in the case of gross negligence or
willful misconduct by any such member or agent of the Committees.

 

ARTICLE VII

 

AMENDMENT AND TERMINATION OF PROGRAM

 

7.1                            Amendment.

 

The Company, on behalf of itself and of each Selected Affiliate, may at any time
amend, suspend or reinstate any or all of the provisions of the Program, except
that no such amendment, suspension or reinstatement may adversely affect any
Participant’s Personal Retirement Annuity as it existed as of the day before the
effective date of such amendment, suspension or reinstatement, without such
Participant’s prior written consent, and provided that any amendment, suspension
or reinstatement affecting the benefits to any executive officer of the Company
shall require the approval of the Management Development and Compensation
Committee.  Written notice of any

 

- 7 -

--------------------------------------------------------------------------------


 

amendment, suspension or reinstatement with respect to the Program shall be
given to each Participant by the Committee (BAC).

 

7.2                            Termination.

 

The Company, on behalf of itself and of each Selected Affiliate, in its sole
discretion, may terminate this Program at any time and for any reason
whatsoever.  A termination of the Program shall not adversely affect any
Participant’s Personal Retirement Annuity as it existed on the day before such
termination, without the Participant’s prior written consent.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1                            Funding.

 

Participants and their heirs, successors and assigns, shall have no secured
interest or claim in any property or assets of the Company or any other
Employer.  The Employer’s obligation under the Program to contribute Company
Benefits to a Participant’s Personal Retirement Annuity shall be merely that of
an unfunded and unsecured promise.  To the extent that any Participant or other
person acquires a right to receive Company Benefits under the Program, such
right shall be no greater than the right, and each Participant shall at all
times have the status, of a general unsecured creditor of the Company or any
other Employer.

 

8.2                            Nonassignability.

 

No right or interest under the Program of a Participant (or any person claiming
through or under him or her) shall be assignable or transferable in any manner
or be subject to alienation, anticipation, sale, pledge, encumbrance or other
legal process or in any manner be liable for or subject to the debts or
liabilities of any such Participant.  If any Participant shall attempt to or
shall transfer, assign, alienate, anticipate, sell, pledge or otherwise encumber
his or her benefits hereunder or any part thereof, or if by reason of his or her
bankruptcy or other event happening at any time such benefits would devolve upon
anyone else or would not be enjoyed by him or her, then the Committee (BAC), in
its discretion, may terminate his or her interest in any such benefit to the
extent the Committee (BAC) considers necessary or advisable to prevent or limit
the effects of such occurrence.  Termination shall be effected by filing a
written “termination declaration” with the Company’s Corporate Director,
Compensation and Benefits and making reasonable efforts to deliver a copy to the
Participant whose interest is adversely affected.

 

8.3                            No Acceleration of Benefits; No Deferred
Compensation; Taxation; Tax Withholding.

 

This Program is not intended to provide for the deferral of compensation and
there shall be no acceleration of the time or schedule of any payments or
contributions under the Program.  The Employer shall be and is authorized to
withhold from Company

 

- 8 -

--------------------------------------------------------------------------------


 

Benefits under this Program, or from such other compensation or benefits paid or
payable to the Participant, those federal, state or local income taxes or
similar charges that the Committee (BAC), in its sole discretion, determines are
required to be withheld under applicable law. The Employer does not represent or
guarantee that any particular federal, state or local income, payroll, personal
property or other tax consequence will result from participation in this
Program.  Participants are directed to consult with professional tax advisors to
determine the tax consequences of their participation.

 

8.4                            Captions.

 

The captions contained herein are for convenience only and shall not control or
affect the meaning or construction hereof.

 

8.5                            Governing Law.

 

The provisions of the Program shall be construed and interpreted according to
the laws of the Commonwealth of Pennsylvania without regard to its conflicts of
laws provisions.  If any insubstantial provision of this Program is declared
unlawful for any reason, including by state or federal legislative act,
regulation or judicial ruling, such provision shall become inoperative but will
not affect the validity of any other provision.

 

8.6                            Successors.

 

The provisions of the Program shall bind and inure to the benefit of the
Company, the other Employers, and their respective successors and assigns.  The
term successors as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise,
acquire all or substantially all of the business and assets of the Company or
any other Employer and successors of any such Company or other business entity.

 

8.7                            No Right to Continued Service.

 

Nothing contained herein shall be construed to confer upon any Eligible Employee
the right to continue to serve as an Eligible Employee of an Employer or in any
other capacity.

 

8.8                            Benefit Claims.

 

(a)                               Initial Claims.  To make a claim for a
benefit, a Participant (or the Participant’s authorized representative) may file
a written request setting forth the claim for such benefit with: (i) in the case
of an executive officer, the Management Development and Compensation Committee;
and (ii) in all other cases, the Committee (BAC).  (On a case-by-case basis, the
Management Development and Compensation Committee may delegate its claim review
functions to the Committee (BAC).  All references in this Section 8.8 to
Committee (BAC) shall include the Management Development and Compensation
Committee, where the Management Development and Compensation Committee
undertakes the review of a claim and does not delegate such review to the
Committee (BAC).)

 

- 9 -

--------------------------------------------------------------------------------


 

(b)                              Denied Claims.  If the Committee (BAC) receives
a claim in writing, the Committee (BAC) will advise the Participant of its
decision on the claim in writing in a reasonable period of time after receipt of
the claim (not to exceed 120 days).  The notice shall set forth the following
information:

 

(1)                              The specific basis for its decision,

 

(2)                              Specific reference to pertinent Program
provisions on which the decision is based,

 

(3)                              A description of any additional material or
information necessary for the Participant to perfect a claim and an explanation
of why such material or information is necessary,

 

(4)                              An explanation of the Program’s claim review
procedure, and

 

(5)                              If applicable, a statement of the Participant’s
right to bring an action under Section 502 of ERISA upon the denial of the
appeal of a previously denied claim.

 

(c)                               Appealing a Claim.  The Participant (or the
Participant’s authorized representative) may make a written request within 60
days of the denial to the Committee (BAC) to have a designated appeals authority
(which shall be different than the Committee (BAC)) review the denial.  The
Participant may review the pertinent documents and submit issues and comments in
writing for consideration by the appeals authority.  If the Participant does not
request a review of the initial determination within such 60-day period, he or
she will be barred from challenging the determination by reason of failure to
exhaust administrative remedies.

 

Within 60 days after the Committee (BAC)’s receipt of the Participant’s request
for appeal review, the Participant will receive notice of the appeals
authority’s decision.  If the claim is further denied, the notice will contain
the specific reasons for the decision of the appeals authority; specific
references to the pertinent provisions of this Program upon which the decision
is based; and, if applicable, a statement of the Participant’s right to bring an
action under Section 502 of ERISA.  If special circumstances require that the
60-day time period be extended, the appeals authority will notify the
Participant within the initial 60-day time period and will render the decision
as soon as possible, but no later than 120 days, after receipt of the request
for review.

 

(d)                             Limitation of Time to Commence Legal Action. 
Notwithstanding any otherwise applicable legally-prescribed statute of
limitations period, no legal action may be commenced or maintained to recover
benefits under this Program more than twelve (12) months after the final review
decision by the appeals authority has been rendered (or deemed rendered).

 

- 10 -

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Section 3.1 - Description of Eligible Employees

 

 

·                 Prior to February 1, 2013, full-time Executive Officers of the
Company, other than the Vice President & Corporate Controller. From and after
February 1, 2013, only full-time Executive Officers of the Company, other than
the Vice President & Corporate Controller (from and after October 16, 2013, the
Vice President, Finance and Chief Accounting Officer), who have timely executed
and delivered to the Company a Qualifying CIC Agreement.

 

·                 From and after April 16, 2013 through September 15, 2013, the
Executive Vice President, Midstream Asset Management & Engineering, EQT
Gathering, LLC, and from and after September 16, 2013, the Executive Vice
President, Midstream Operations & Engineering, EQT Gathering, LLC; provided she
has timely executed and delivered to the Company a Qualifying CIC Agreement.

 

·                 From and after April 16, 2013 through September 16, 2013, the
Executive Vice President, Midstream Land, Operations & Construction, EQT
Gathering, LLC, provided he has timely executed and delivered to the Company a
Qualifying CIC Agreement.  For the avoidance of doubt, such Participant’s
participation in the Program terminated effective September 16, 2013.

 

·                 Executive Vice President, Drilling & Completions, EQT
Production Company, provided he has timely executed and delivered to the Company
a Qualifying CIC Agreement.

 

 

 

Date:  November 20, 2013

 

Initials:            CP          

 

- 11 -

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Personal Retirement Annuity

 

Fidelity Personal Retirement Annuity

 

 

 

Date:  November 20, 2013

 

Initials:         CP             

 

- 12 -

--------------------------------------------------------------------------------